Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application has PRO 62/562,502 09/25/2017.

Election/Restrictions
Application’s election of Group I (claims 1-14), in the reply filed on 01/18/2022 is acknowledged without traverse. Claims 15-20 are withdrawn as non-elected claims; and Claims 1-14  remain for examination, wherein claim 1 is an independent claim.

Information Disclosure Statement
Document #1 in IDS filed on 9/20/2018 has been crossed out since it dubplates the document #2 in the same IDS.

Allowance Subject matter
Claims 8 and 13 include allowable subject matter.  
Claims 8 and 13 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed process condition for the second leaching as claimed in the instant claim 8 or light irradiation on the first leaching solution 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, The term “low-grade nickel laterite ore” in claim 2 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, The term “restricted light condition” in claim 3 is a relative term which renders the claim indefinite. The term “restricted light” is not defined by the claim, the specification does 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, “thermally decomposing the high-grade Ni” (cl.10) is contrary to the product of “high-grade nickel including nickel oxalate” (cl.1). In common sense, only the “Ni oxalate” can be decomposed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (US 9,481,919 B2, thereafter US’919) in view of  Duyvesteyn (US-PG-pub 2012/0204680 A1, thereafter PG’680).
Regarding claims 1-2, US’919 teaches a process for the production of a high grade nickel product including at least one heap of a nickeliferous lateritic ore (abstract, examples, and claims of US’919), which reads on the process of extracting a 
Regarding claim 3, US’919 provides example to apply acid leaching at 85oC to obtain a precipitation efficiency of ferric ion is 95-98% (Example 2 of US’919), which reads on the reaction temperature as claimed in the instant claim. The duration for the leaching is a considered as an experimental testable parameter depends on the leaching amount and dimension of the leaching pulp.
Regarding claim 4, US’919 specify physically separating particles into two fractions (Col.11, lns.32-46 of US’919), which reads on the claimed separating process as recited in the instant claim.
Regarding claim 5, US’919 provides example to limit the Fe2+ in the leaching solution by ion exchange process (Example 3 of US’919).
Regarding claim 6, US’919 provides example with the enriching of Ni and reducing of Fe content (Example 3 and table 3 of US’919).

Regarding claim 9, US’919 teaches applying ore crushing, agglomerating, and forming primary and second HEAP leach (Fig.1A-1B, Col.11, ln.10-23, examples, and claims of US’919) and obtain Ni recovery more than 97% (example 3 of US’919), and PG’680 teaches applying oxalic acid in precipitating process (par.[0045]-[0046] of PG’680), which reads on the claimed high grade Ni as claimed in the instant claim.
Regarding claim 12, US’919 provides example to precipitating the Fe3+ in the leaching solution by ion exchange process (Example 2 of US’919), which reads on obtaining Fe3+ as by-product.
Regarding claim 14, PG’919 teaches applying soda ash or caustic soda (sodium hydroxide) or other alkali in the neutralization process (Col.9, lns.4-12 of US’919).

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US’919 in view of  PG’680, and further in view of Narisako et al (US-PG-pub 2011/0072936 A1, thereafter PG’936).
Regarding claims 10-11, US’919 in view of PG’680 does not specify the decomposing of the Ni oxalate at specific temperature (cl.10) and the powder size (cl.11). However, oC. The size of grains of the nickel powder is about 10 on average.” (par.0036] of PG’936), which overlaps the claimed decomposing temperature (cl.10) and the powder size (cl.11), which creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is decomposing Ni oxalate at specific temperature, as demonstrated by PG’936 in the process of US’919 in view of PG’680 in order to recover the desired Ni product (abstract and examples of PG’936). 
Conclusion         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734